Per Curiam.

It is admitted that an act incorporating a banking company is a private act; and in the case before us we have no proof that any such companies have been incorporated by the legislature of, this State. We must therefore proceed on the ground that none such have been so incorporated.
But it is a principle of law that if a public statute in its language recognizes the existence of a private statute it thereby makes such private statute a public one, which Courts of justice must afterwards regard as such. Samuel v. Evans, 2 .D. & E. 569, Saxby v. Kirkus, cited in Bull. N. P. 224. 7 Bac. Abr. Stat. F. note.
The Stat. 1821. ch. 143. provides that if any incorporated bank within this Slate shall refuse or neglect to pay on de- “ mand any bill or bills by such bank issued,-^-such bank shall be liable to pay to the holder of such bill or bills two per “ cent, per month,” &c. The third and fourth sections impose certain restrictions on all the banks in the State as to the form and amount of bills to be issued by them. The Stat. 1821. ch. 144. imposes a tax on each and every bank in this State, to be paid semkannually, — points out the mode of enforcing its payment, — and subjects all the banks to the performance of certain duties. The Stat. 1821. ch. 145. imposes further duties on the several banks in this Slate. So of the Slat. 1824. ch. 146.
Now according to the principle of law before stated, this Court is bound to take notice that there are banks established and in operation in this State, all of which being recognized by our statutes above quoted, must be considered as established by acts of a legislature authorized to enact them; which acts, by such recognition, have become public statutes; ■ It is well known and admitted that Courts of law, and all persons are bound to take notice of a public statute, whether it be published or not. By looking at our constitution we learn that all laws enacted by the legislature of Massachusetts, and in force on the fifteenth day of March, 1820, should remain and be in force in this State until altered or repealed by our own legislature;— and by examining the public general repealing act of 1821, ch. 180. we find that none of the acts of ‘Massachusetts incorporating banks now in existence and in operation in this State have been repealed, It results, therefore, that the printed copy of the *303act of Massachusetts by which the Kennebec bank was incorporated was properly admitted in evidence to the jury, in the same manner and for the same purpose that printed copies of any public acts are read to a Court or jury,-

Motion overruled.

Note. After th'is decision the prisoner filed á neW motion to set aside the verdict, grounded on the subsequent discovery of a fact not known at the trial, yiz. — that one of the jurors, before the trial, had expressed to divers persons1 his opinion that the prisoner was undoubtedly guilty of the offence charged in' the indictment, and said that all the world would not convince him to the coriteary. And this being proved, the Court granted the motion.